Citation Nr: 0421803	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1997, for the award of a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971 and from May 1975 to May 1993.

The instant appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
granted a claim for TDIU and assigned an effective date of 
February 11, 1998.  In a June 2001 decision, the Board of 
Veterans' Appeals (Board) granted an earlier effective date 
of February 11, 1997, for the TDIU claim.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (CAVC or Court), and in 
January 2003 the Court granted a Joint Motion for Remand 
(Joint Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to consider the application of the 
Veterans Claims Assistance Act (VCAA).  The Joint Motion also 
requested that the Board consider October 1996 correspondence 
from the veteran as an informal claim for TDIU as outlined in 
Roberson v. Principi, 251 F.3d 1378 (2001).  In June 2003, 
the Board remanded the case to the RO for compliance with the 
Court's January 2003 Order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Neither action requested in the June 2003 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

First, the RO was requested to review the claims files and 
ensure that all notification and development action required 
by the VCAA was fully complied with and satisfied.  The RO 
was specifically requested to include a letter to the veteran 
that notified him of what evidence is required to prevail in 
his claim.  The Board has reviewed the September 29, 2003, 
letter sent to the veteran from the RO.  Under the heading 
entitled "What Must the Evidence Show to Support Your 
Claim?" the RO identified three things which the evidence 
must show "[t]o support the claim for service-connected 
compensation benefits."  In other words, the veteran was 
advised as to what the evidence needed to show in order for 
him to prevail as to a claim for service connection.  As the 
claim on appeal pertains to an earlier effective date, this 
aspect of the VCAA notice was inadequate; accordingly, 
another remand is warranted.

The Court has held that the VCAA applies to earlier effective 
date claims, and that it may require VA to notify the 
claimant that evidence of an earlier filed claim is necessary 
to substantiate the claim.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).  Cf. VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(if VA issues a claimant a VCAA notice letter in connection 
with a claim for service connection, and that claim is 
granted, a separate notice letter need not be furnished with 
respect to downstream issues first raised in the NOD, such as 
the veteran's entitlement to an earlier effective date or 
higher initial rating).  In the present case, the record 
shows that the veteran was never issued a VCAA notice letter 
in connection with the upstream element of his TDIU claim; 
thus, it is imperative that the veteran receive proper VCAA 
notice as to the downstream, earlier effective date, element 
of the claim in this case.  

Second, the RO was requested to readjudicate the claim with 
consideration of whether the October 1996 statement from the 
veteran and the October 1996 medical report from F.J.C., 
M.D., constitute an informal TDIU claim, or whether any other 
documents might constitute such an informal claim.  The RO 
was also asked to provide a Supplemental Statement of the 
Case (SSOC) if the claim was not resolved to the veteran's 
satisfaction.  There is no indication in the claims folders 
that the RO readjudicated the earlier effective date claim or 
that the RO issued the requested SSOC; accordingly, another 
remand is warranted.

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent, 
including Pelegrini v. Principi, No. 01-
944, (U.S. Vet. App. June 24, 2004), is 
completed.  In particular, the appellant 
and his representative should be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim; which information 
and evidence, if any, the claimant is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  
The notice letter should include language 
informing the veteran that he can 
substantiate his claim by demonstrating 
that one or more formal or informal 
applications for TDIU were received 
before February 11, 1997 (the current 
effective date for TDIU) and that he 
satisfied the requirements for an award 
of TDIU during that time frame.

2.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to an earlier effective date for TDIU with 
consideration of whether the October 1996 
statement from the veteran and the October 
1996 medical report from F.J.C., M.D., 
constitute an informal TDIU claim, or whether 
any other documents dated prior to February 
11, 1997, might constitute such an informal 
claim.  If the claim remains denied, the RO 
should issue an SSOC to the appellant on the 
issue on appeal.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if otherwise 
in order. 

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




